Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2019

                                   No. 04-19-00031-CR

                                  John Anthony QUILLO,
                                        Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR9215
                      Honorable Melisa C. Skinner, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on February 27, 2019.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court